Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 1 of 20            PageID #: 609




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  ZENAIDA DALIGCON,                              CIVIL NO. 21-00020 JAO-RT

                Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                 MOTION FOR ORDER OF REMAND
         vs.

  BANK OF AMERICA, N.A.; DOE
  DEFENDANTS 1–50,

                Defendants.




  ORDER GRANTING PLAINTIFF’S MOTION FOR ORDER OF REMAND

        Defendant Bank of America, N.A. (“BANA”) removed this action from the

  Circuit Court of the Fifth Circuit, State of Hawai‘i (“state court”), on the basis of

  diversity jurisdiction. Plaintiff Zenaida Daligcon (“Daligcon”) seeks remand on

  grounds of untimeliness, violation of the unanimity rule, and the voluntary-

  involuntary rule. ECF No. 10-1. She also requests attorneys’ fees and costs. ECF

  No. 10. For the following reasons, the Court GRANTS Daligcon’s Motion and

  REMANDS this action to state court. The Court DENIES Daligcon’s request for

  attorneys’ fees and costs.
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 2 of 20            PageID #: 610




                                   BACKGROUND

  I.    State Court Proceedings

        Daligcon joined an already-existing action in state court, Wallis, et al. v.

  Bank of America, N.A., et al., Case ID 5CCV19-1-0070 (“Wallis state court case”),

  which was initiated by Kimberly Wallis, Jack McConnachie, Jr., and Donna

  McConnachie. See Wallis v. Bank of Am., N.A., Civil No. 20-00220 KJM (“Wallis

  federal court case”), ECF No. 1-1. An amended complaint, filed on June 24, 2019,

  added as plaintiffs Daligcon, Frances Foster, Kendall Goo, Laura Goo, and Cynthia

  Green.1 ECF No. 10-13. The amended complaint also joined the following

  defendants, against whom the plaintiffs asserted quiet title and ejectment claims:

  Shawn and Roberta Cohen; Tracie Ibara; Jason and Allison Barber; Mortgage

  Electronic Registration Systems, Inc. (“MERS”); Kamaaina Mortgage Group, Inc.;

  Gregory S. Baxter, individually and as trustee; Montana Knightsbridge,

  individually and as trustee; and Finance Factors, Limited (collectively, “QTE

  defendants”). Id.

        On November 8, 2019, BANA and MERS filed a Motion to Dismiss First

  Amended Complaint and Motion to Sever (“Motion to Dismiss and Sever”),


  1
    Plaintiffs allege that they were putative class members in Degamo v. Bank of
  America, N.A., Civil No. 13-000141 JAO-KJM, which was filed on September 7,
  2012 and dismissed on March 14, 2019, during which the statute of limitations was
  tolled. ECF No. 10-13 ¶ 10.

                                            2
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 3 of 20            PageID #: 611




  arguing that claims against the QTE defendants were time barred and that the

  plaintiffs’ claims should be severed. ECF No. 10-14; ECF No. 14-2. The state

  court heard the matter on January 23, 2020. ECF No. 14-5. Relevant to these

  proceedings, in an order issued on April 14, 2020 (“4/14/20 Order”),2 the state

  court dismissed the claims against the QTE defendants as barred by a six-year

  statute of limitations and severed and dismissed all but Wallis’ (the first-named

  plaintiff) claims. ECF No. 10-3; ECF No. 14-5. The state court authorized the

  dismissed plaintiffs to refile actions with the court “subject to the rulings contained

  in th[e] Order.” ECF No. 10-3.

        On April 21, 2020, Wallis, the McConnachies, Daligcon, Foster, the Goos,

  and Green appealed the 4/14/20 Order. ECF No. 10-1 at 15; see also ECF No. 10–

  11.

  II.   First Removal to Federal Court

        On May 12, 2020, BANA removed the remaining portion of the case —

  Wallis’ claims against BANA — to federal court on the basis of diversity

  jurisdiction, arguing that the case became removable upon the issuance of the

  4/14/20 Order. See Wallis federal court case, ECF No. 1. Magistrate Judge

  Mansfield remanded the case, ruling that BANA failed to obtain the consent of the



  2
    Defense counsel prepared the order based on the oral rulings from the hearing on
  the motion. ECF No. 10-3; ECF No. 14-5.
                                             3
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 4 of 20             PageID #: 612




  applicable QTE defendants (the Cohens). ECF No. 10-12. Magistrate Judge

  Mansfield reasoned that although the state court dismissed the QTE defendants, no

  final judgment had entered pursuant to Rule 54(b) of the Hawai‘i Rules of Civil

  Procedure (“HRCP”) so they remained parties to the action whose consent was

  required to effectuate removal. Id. at 10–16.

  III.   Further State Court Proceedings

         On September 11, 2020, the Intermediate Court of Appeals (“ICA”)

  dismissed the appeal for lack of appellate jurisdiction, concluding that the 4/14/20

  Order was interlocutory and that the circuit court “neither resolved all of the

  multiple claims in this case nor reduced its dispositive rulings to an appealable

  final judgment.” ECF No. 10-11 at 2–3.

         Pursuant to the 4/14/20 Order, Daligcon refiled her claims in a new action

  on November 4, 2020 — Daligcon v. Bank of America, N.A., Case ID 5CCV-20-

  0000116, ECF No. 1-1. Daligcon served BANA on December 11, 2020. ECF No.

  10-1 at 16.

  IV.    Current Proceedings

         BANA removed the present action on January 11, 2021, alleging that

  diversity jurisdiction exists because Daligcon is a citizen of Hawai‘i, it is a citizen

  of North Carolina, and the amount in controversy exceeds $75,000.00. ECF No. 1

  ¶¶ 8–24.


                                             4
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 5 of 20               PageID #: 613




        Daligcon filed this Motion for Order of Remand on February 10, 2021. ECF

  No. 10. BANA filed its Opposition on March 2, 2021, ECF No. 14, and Daligcon

  filed her Reply on March 9, 2021. ECF No. 16. The Court held a hearing on April

  2, 2021. ECF No. 21.

                                   LEGAL STANDARD

        Under 28 U.S.C. § 1441, a defendant may remove a civil action brought in a

  state court to federal district court if the district court has original jurisdiction. See

  Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 679–80 (9th Cir. 2006).

  “Removal . . . statutes are ‘strictly construed,’ and a ‘defendant seeking removal

  has the burden to establish that removal is proper and any doubt is resolved against

  removability.’” Hawaii v. HSBC Bank Nev., N.A., 761 F.3d 1027, 1034 (9th Cir.

  2014) (citation omitted); see Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042

  (9th Cir. 2009) (“The ‘strong presumption against removal jurisdiction means that

  the defendant always has the burden of establishing that removal is proper,’ and

  that the court resolves all ambiguity in favor of remand to state court.” (citation

  omitted)). Courts should presume that a case lies outside the limited jurisdiction of

  the federal courts. See id.

        “If a case is improperly removed, the federal court must remand the action

  because it has no subject-matter jurisdiction to decide the case.” Dennis v. Hart,




                                              5
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 6 of 20             PageID #: 614




  724 F.3d 1249, 1252 (9th Cir. 2013) (internal quotation marks and citation

  omitted).

                                      DISCUSSION

        Daligcon moves to remand on four grounds: (1) BANA untimely removed

  because more than one year has passed since the commencement of this case; (2)

  BANA arguably missed the 30-day window to remove; (3) QTE defendant Ibara

  should be treated as a party to this case, thereby requiring her consent to removal;

  and (4) the voluntary-involuntary rule precludes removal. ECF No. 10-1.

  I.    Thirty-Day Removal Windows

        A.     28 U.S.C. § 1446(b)(1)

        BANA treats Daligcon’s post-severance case as a new action and calculated

  its removal window from the date it received the pleading, pursuant to 28 U.S.C.

  § 1446(b)(1). ECF No. 1 ¶¶ 5–6. Section 1446(b)(1) provides: “The notice of

  removal of a civil action or proceeding shall be filed within 30 days after the

  receipt by the defendant, through service or otherwise, of a copy of the initial

  pleading setting forth the claim for relief upon which such action or proceeding is

  based[.]” 28 U.S.C. § 1446(b)(1). This “only applies if the case stated by the

  initial pleading is removable on its face.” Harris v. Bankers Life & Cas. Co., 425

  F.3d 689, 694 (9th Cir. 2005). That is, “the ground for removal must be revealed

  affirmatively in the initial pleading in order for the first thirty-day clock under


                                             6
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 7 of 20           PageID #: 615




  § 1446(b) to begin.” Id. at 695 (footnote omitted). If the post-severance complaint

  is viewed as the initial pleading, BANA timely removed. Daligcon served BANA

  on December 11, 2020, and BANA filed its Notice of Removal on January 11,

  2021. ECF No. 1 ¶ 6; see also Fed. R. Civ. P. 6(a)(1).

        B.     28 U.S.C. § 1446(b)(3)

        Ultimately at issue here, however, is the second window for removal under

  § 1446(b)(3), which applies when a case is not removable based on the initial

  pleading:

               Except as provided in subsection (c), if the case stated by the
               initial pleading is not removable, a notice of removal may be
               filed within 30 days after receipt by the defendant, through
               service or otherwise, of a copy of an amended pleading, motion,
               order or other paper from which it may first be ascertained that
               the case is one which is or has become removable.

  28 U.S.C. § 1446(b)(3). This provision necessarily applies if Daligcon’s post-

  severance case is treated as an extension of the Wallis state court case because the

  “initial pleading” was filed therein. Significantly, as the Court discusses below,

  § 1446(b)(3) is subject to a one-year outer limit. See 28 U.S.C. § 1446(c)(1). So

  even though a defendant timely removes within 30 days pursuant to the second

  removal window, the one-year limit can nevertheless bar removal.

         Daligcon’s primary basis for remand is that BANA removed beyond

  § 1446(c)(1)’s one-year limit, and she urges the Court to view her post-severance

  complaint — the document making the case removable — as a continuance of the
                                            7
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 8 of 20               PageID #: 616




  Wallis state court case. ECF No. 10-1 at 24. Daligcon challenges neither BANA’s

  compliance with § 1446(b)(3)’s 30-day limit in this context,3 nor the removability

  of her post-severance complaint, on its face. Although BANA appears to have also

  timely removed under § 1446(b)(3), this is not dispositive given the Court’s

  eventual determination that the one-year limit bars removal.

  II.   One-Year Limitation on Removal

        As the Court noted in the preceding section, even though a case becomes

  removable under § 1446(b)(3), cases founded upon diversity jurisdiction, as here,

  “may not be removed . . . more than 1 year after commencement of the action,

  unless the district court finds that the plaintiff has acted in bad faith in order to

  prevent a defendant from removing the action.” 28 U.S.C. § 1446(c)(1).

  “‘Commencement’ in this context refers to when the action was initiated in state


  3
    Daligcon’s argument that BANA potentially missed the second 30-day removal
  window is premised on the theory that the 4/14/20 Order is the document that
  made the case removable. In Abel v. Bank of America, N.A., Civ. No. 20-00176
  LEK-WRP, 2020 WL 6257070 (D. Haw. Oct. 23, 2020), Judge Kobayashi
  concluded that the applicable state court severance order created a new,
  independent action that was removable. Id. at *3. There, the state court severed
  the plaintiffs’ claims by property, to be tried separately. See id. at *1 (citing
  Inokuma v. Bank of Am., N.A., No. Civ. No. 20-00178 LEK-RT, 2020 WL
  4455102, at *1–2 (D. Haw. Aug. 3, 2020) (setting forth the relevant state court
  procedural history)). The one-year limit was neither raised nor implicated, and so
  Abel did not address the question raised here. Id. at *2. Moreover, because BANA
  did not remove pursuant to the 4/14/20 Order, whether the 4/14/20 Order made the
  case removable is not before the Court. Had the case become removable by the
  4/14/20 Order, however, removal would clearly be untimely under § 1446(b)(3).

                                              8
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 9 of 20             PageID #: 617




  court, according to state procedures.” Bush v. Cheaptickets, Inc., 425 F.3d 683,

  688 (9th Cir. 2005).4

         Rule 3 of the HRCP states: “A civil action is commenced by filing a

  complaint with the court.” HRCP Rule 3. This rule offers no clarity under the

  circumstances because it is undisputed that the complaints at issue — the initial

  complaint in the Wallis state court case and the post-severance complaint — were

  filed in state court under different case numbers. At issue is which case

  commenced the action under § 1446(c)(1). This turns on whether the post-

  severance complaint is the “initial pleading” or the complaint in the Wallis state

  court case is the “initial pleading,” with the post-severance complaint constituting

  an amended pleading or other paper from which removability can be ascertained.

  See 28 U.S.C. § 1446(b). The Court finds that the latter is true under the particular

  facts of this case.

         A.     The One-Year Limit Applies to the Wallis State Court Case

         The Ninth Circuit has yet to determine whether, in a proceeding involving

  the removal of a post-severance case filed under a new case number, the one-year

  clock runs from the commencement of the initial action or the post-severance


  4
    Bush v. Cheaptickets, Inc. referenced § 1446(b), which previously contained the
  one-year rule. See Fed. Cts. Jurisdiction & Venue Clarification Act of 2011, § 103,
  125 Stat. 758 (codified as amended at 28 U.S.C. § 1446); Corona-Contreras v.
  Gruel, 857 F.3d 1025, 1029 & n.4 (9th Cir. 2017).

                                            9
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 10 of 20            PageID #: 618




  action. However, district courts within the Ninth Circuit have recently concluded

  that the initial case, not the post-severance case, triggers the one-year limitation

  period. See In re Roundup Prods. Liab. Litig., 396 F. Supp. 3d 893, 899–901 (N.D.

  Cal. 2019); see also Gardner v. Bliss Sequoia Ins. & Risk Advisors, Inc., 434 F.

  Supp. 3d 862, 867 (D. Nev. 2020).5

        In re Roundup is particularly persuasive and its reasoning comports with the

  strict construction of removal statutes and resolution of any doubts about the

  propriety of removal in favor of remand. There, the state court judge severed all

  multi-plaintiff cases and mandated that “all plaintiffs except one per case must be

  dismissed, and the other plaintiffs must file their own individual complaints.” In re

  Roundup, 396 F. Supp. 3d at 895 (internal quotation marks omitted). Although the

  plaintiffs had yet to file post-severance individual complaints when the defendant

  removed, see id. at 895–96, the In re Roundup court expressly contemplated and

  addressed the commencement of new actions following severance:

               “[A] defendant has thirty days to remove a case once it becomes
               removable, but in no event more than one year to remove a case
               following the “commencement” of the action. Here, an
               individual case will only be removable post-severance, but it first
               “commenced” with the filing of the original, multi-plaintiff
               complaint. Monsanto will therefore have thirty days to remove

  5
    In deciding that the one-year period runs from the date of the filing of the initial
  complaint and not the date of the filing of a third-party complaint, the Gardner
  court was persuaded by and applied In re Roundup Products Liability Litigation’s
  rule that the one-year period runs from when the case was initially filed in state
  court. See Gardner, 434 F. Supp. 3d at 864–67.
                                            10
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 11 of 20           PageID #: 619




              a case once an individual complaint is filed, with an outer one-
              year limit from the date the multi-plaintiff case was first filed.

  See id. at 898–99. With this procedural posture in mind, the court reasoned:

              [C]onsidering the statute’s text and underlying purpose, the
              better reading is that a case does not recommence once it is
              severed, meaning the one-year period begins when a case is first
              filed in state court.

                     The filing of a multi-plaintiff case clearly commences an
              action. See Fed. R. Civ. P. 3 (“A civil action is commenced by
              filing a complaint with the court.”). Thus, for the clock to start
              anew, the filing of a severed complaint must effectively
              commence a new action. But any individual plaintiff’s case has
              already started, and it is unclear why a change in form should
              be understood to create an entirely new action. The defendant is
              on notice of the claims, the statute of limitations has been tolled,
              and the case may have taken any number of steps toward
              resolution. Even if a plaintiff first proceeds as part of a group
              before being required to proceed separately, the challenge to the
              defendant’s conduct has already begun.

                     Moreover, section 1446(b)(3) looks to “the case stated by
              the initial pleading.” If the filing of a post-severance complaint
              were to commence a new action, then the filing of the “initial
              pleading” in section 1446(b)(3) and the “commencement of the
              action” in section 1446(c)(1) would refer to different stages in
              the case. In other words, an action would again commence at
              some point after the initial pleading — the original, multi-
              plaintiff complaint — had been filed. But just as there can be
              only one initial pleading, presumably a case can only commence
              once.

  Id. at 899–900 (emphasis added) (citation omitted). Pointing to Congress’

  intention to preclude removal of cases after a prescribed amount of time has

  lapsed, the court then emphasized that the statute’s purpose weighed against


                                           11
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 12 of 20            PageID #: 620




  restarting the clock upon the initiation of a post-severance case because doing so

  “would allow for significant disruption long after the case was underway.” Id. at

  900. In response to the defendant’s complaint that this outcome would prevent it

  from removing some disputes it wants to litigate in federal court, the court stated:

               [T]hat’s not a reason to contort the meaning of the removal
               statute by treating a severed case as the commencement of a new
               action. Nor is it a reason to bend the jurisdictional rules to allow
               district courts to sift through removed multi-party cases to decide
               which disputes should remain in federal court and which should
               go back to state court. In a variety of contexts, the removal
               statute can lead to inconsistent results depending on how things
               play out in state court. But section 1446(c)(1), with its one-year
               cutoff, clearly contemplates that some cases that become
               removable must nevertheless stay in state court. If Congress
               wished to provide for removal of every case for which there is
               federal jurisdiction, it would not have imposed the one-year
               limitation.

  Id. at 900–01.

        Applying the reasoning set forth in In re Roundup, the Court concludes that

  removal is untimely because BANA removed this action more than one year after

  the commencement of the Wallis state court case.6 As detailed below, the Court

  finds that this case is properly treated as an extension of the Wallis state court case.


  6
    Daligcon urges the Court to interpret “case” as the matter stated in the initial
  pleading, and “action” as encompassing all claims, including cross-claims,
  counterclaims, and third-party claims. ECF No. 10-1 at 23. Drawing this
  distinction is unnecessary. Nor is the Court concerned that applying the one-year
  limit to the commencement of the Wallis state court case will cause or enable the
  manipulation feared by BANA. See ECF No. 14 at 16 (hypothesizing that
  Daligcon’s logic would enable a plaintiff to avoid federal jurisdiction by
                                            12
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 13 of 20            PageID #: 621




        The Court agrees with Daligcon that the present case is not a new case for

  the purpose of § 1446, but rather is a continuation of the Wallis state court case.

  ECF No. 10-1 at 24. To support this characterization, Daligcon emphasizes that

  the state court ordered the dismissed plaintiffs to refile their claims, with the same

  court, and subject to the dismissal of claims and QTE defendants in the 4/14/20

  Order. Id. at 18. She further asserts that a “truly ‘new’ case would not be limited

  by an order in a prior case that is non-final and has no res judicata or ‘law of the

  case’ effect.” Id.

        BANA challenges this argument as baseless and irrelevant to the removal

  inquiry, accusing Daligcon of disregarding collateral estoppel principles. See ECF

  No. 14 at 15 n.4. But BANA misrepresents Daligcon’s contention. BANA omits

  Daligcon’s critical qualifier, “non-final and has no res judicata or ‘law of the case’

  effect,” suggesting instead that Daligcon contends that new cases would not be

  limited by orders in prior cases. Id. Daligcon’s point is that while finality is

  ordinarily required for an order to have preclusive effect, see Smallwood v. City &

  County of Honolulu, 118 Hawai‘i 139, 146–47, 185 P.3d 887, 894–95 (App. 2008)

  (explaining that a final judgment is one of the requirements for either res judicata

  or collateral estoppel to apply), the fact that she is bound by the non-final 4/14/20


  commencing a case in state court, voluntarily dismissing it shortly thereafter, then
  refiling the same complaint one year later).

                                            13
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 14 of 20            PageID #: 622




  Order demonstrates that this case is a continuation of the Wallis state court case.

  That Daligcon and her severed/dismissed co-plaintiffs are subject to the 4/14/20

  Order, which lacks finality, compels a finding that Daligcon’s post-severance case

  is an extension of the Wallis state court case, albeit refiled under a different case

  number. Allowing the post-severance case to restart the one-year clock under

  these unique circumstances would exalt form over substance, as the repackaging

  does not change the fact that the underlying allegations originated in the Wallis

  state court case, which BANA has had knowledge of and defended against since

  June 2019. And while the cases will proceed under separate case numbers, they

  are inextricably tied to the Wallis state court case.7 Indeed, a reversal of the

  4/14/20 Order on appeal following the entry of final judgment could undo the

  severance/dismissal of Daligcon and her co-plaintiffs and/or the dismissal of the




  7
    BANA relies on Abel and Herklotz v. Parkinson, 848 F.3d 894, 898 (9th Cir.
  2017), for the proposition that severance resulted in a new and independent case.
  The Court already distinguished Abel, and Herklotz addresses severance under
  Federal Rule of Civil Procedure (“FRCP”) 21 outside the removal context. The
  Court does not dispute that Daligcon’s post-severance case would otherwise
  proceed as an independent case for the purpose of finality and appealability, see
  Herklotz, 848 F.3d at 898 (quoting Gaffney v. Riverboat Servs. of Ind., Inc., 451
  F.3d 424, 441 (7th Cir. 2006)), but the discrete issue before the Court is whether,
  under § 1446(c)(1), the case is sufficiently independent to disregard the Wallis
  state court case and treat the post-severance case as the “commencement of the
  action,” thereby restarting the one-year limit.

                                            14
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 15 of 20           PageID #: 623




  QTE defendants and potentially affect the post-severance cases. This would not

  occur in a genuinely independent case.

        The Court also rejects BANA’s proposition that because there was nothing

  to remove until the filing of the post-severance complaint, that act triggered the

  one-year limit. ECF No. 14 at 19. By so reasoning, BANA conflates removability

  with the one-year limit. Critically, as the Court earlier explained, a case can

  become removable subsequent to the filing of the initial pleading, see 28 U.S.C.

  § 1446(b)(3), but must still be removed within one year of the commencement of

  the action. See 28 U.S.C. § 1446(c)(1). While removability can restart the 30-day

  clock, it does not necessarily restart the one-year clock, even when a post-

  severance complaint is filed. See In re Roundup, 396 F. Supp. 3d at 899–900.

        BANA cites multiple out-of-circuit district court cases in support of

  restarting the one-year limit upon the filing of post-severance complaints, but they

  are non-binding, unpersuasive, and distinguishable.8 In Pennsylvania Employees

  Benefit Trust Fund v. Astrazeneca Pharmaceuticals, LP, Civil Action No. 08-cv-

  04787-JF, 2008 WL 4891387 (E.D. Pa. Nov. 13, 2008), the court concluded that

  the case “did not exist as a separate, removable, case until the present new

  complaint was filed in compliance with the May 5, 2008 Order. Stated otherwise,



  8
    And unlike In re Roundup, the most recent of these cases was decided more than
  12 years ago.
                                            15
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 16 of 20            PageID #: 624




  there was nothing which could have been removed, until the new complaint was

  filed.” Id. at *1. However, the three-paragraph order lacked both citation to law

  and thorough analysis. And there is no indication — limited as the facts are — that

  the determinative facts here were present in that case.

        In Farmer v. St. Paul Fire & Marine Insurance Co., No. 2:05CV161-D-B,

  2006 WL 1134238 (N.D. Miss. Apr. 24, 2006), the court cursorily found that “the

  state court’s severance of the Plaintiff’s claims against St. Paul from the original

  action into a separate and new action restarted Section 1446(b)’s one-year time

  limit for removal of diversity actions[.]” Id. at *2 (citation omitted). Its sole

  reason for reaching this decision was that “severance . . . creates two separate

  actions or suits where previously there was but one. When a single claim is

  severed out of a suit, it proceeds as a discrete, independent action[.]” Id. (quoting

  United States v. O’Neil, 709 F.2d 361, 368 (5th Cir. 1983) (ellipsis in original)

  (internal quotation marks omitted). United States v. O’Neil concerned severance

  under FRCP 21, not the effect of severance on the one-year limit. See 709 F.2d at

  368. And the facts in Farmer appear to be distinguishable. See Farmer, 2006 WL

  1134238, at *1.

        Finally, in Crump v. Wal-Mart Group Health Plan, 925 F. Supp. 1214

  (W.D. Ky. 1996), the court explained, in two sentences, that the one-year limit was

  triggered by the state court’s severance, which created a separate cause of action.


                                            16
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 17 of 20            PageID #: 625




  Id. at 1220. None of these cases mentioned or confronted the issues presented

  here. While the Court lacks precedential authority to guide its decision, remand is

  strongly supported by strictly construing the applicable statutory provisions and

  factoring the statute’s intent and policy considerations. And where, as here, there

  is any doubt or ambiguity about the propriety of removal, it must be resolved

  against removability and in favor of remand.

        B.     There Is No Evidence That Daligcon Acted in Bad Faith

        The one-year rule does not apply if Daligcon acted in bad faith to prevent

  BANA from removing the action. See 28 U.S.C. § 1446(c)(1). The Ninth Circuit

  has not articulated a standard for evaluating “bad faith” under § 1446(c)(1),9 but

  “district courts in the Ninth Circuit have stated that ‘defendants face a high burden

  to demonstrate that a plaintiff acted in bad faith to prevent removal.’” Kolova v.

  Allstate Ins. Co., 438 F. Supp. 3d 1192, 1196 (W.D. Wash. 2020) (citation

  omitted); cf. Am. Unites for Kids v. Rousseau, 985 F.3d 1075, 1090 (9th Cir. 2021)

  (explaining, in the context of inherent authority sanctions, that “bad faith,

  including conduct done vexatiously, wantonly, or for oppressive reasons, requires

  proof of bad intent or improper purpose” (citations omitted)).




  9
    Although inapplicable here, when removal occurs outside the one-year window,
  § 1446(c)(3)(B) identifies as bad faith the plaintiff’s deliberate failure “to disclose
  the actual amount in controversy to prevent removal.” 28 U.S.C. § 1446(c)(3)(B).
                                            17
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 18 of 20           PageID #: 626




        BANA does not accuse Daligcon of acting in bad faith, but suggests that,

  were Daligcon’s one-year theory to apply, her inaction caused the untimely

  removal. ECF No. 14 at 19–21. BANA avers that it could have removed this case

  within one year had Daligcon expeditiously filed her post-severance complaint. Id.

  at 20–21. The Court agrees that a plaintiff should not benefit from its dilatory

  conduct. However, the record reveals that Daligcon was not the exclusive source

  of delays. The parties were all subject to the state court’s scheduling and

  resolution of matters before it.10 And BANA is not blameless. It also arguably

  contributed to some of the delays, by waiting one month to seek dismissal and

  severance11 and taking more than one month to submit the proposed order

  regarding the Motion to Dismiss and Sever.12 Moreover, after the issuance of the

  4/14/20 Order, a flurry of activity ensued, including the appeal to the ICA and




  10
     The Motion to Dismiss and Sever was not heard until January 2020 and the
  4/14/20 Order was filed nearly four months later.
  11
     See In re Roundup, 396 F. Supp. 3d at 901 (recommending that defendants
  desiring to avoid the one-year time bar expeditiously request severance in state
  court even though it may only reduce, not eliminate, the risk of violating the rule).
  12
     According to eCourt Kokua, BANA did not submit a proposed order until early
  March 2020. See https://www.courts.state.hi.us/legal_references/records/jims_
  system_availability (enter system and search using Case ID “5CC191000070”)
  (last visited April 7, 2021).

                                           18
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 19 of 20          PageID #: 627




  multiple removals to federal court.13 In any event, BANA has not alleged, nor

  does the Court find, that Daligcon acted in bad faith. Accordingly, BANA is not

  excepted from § 1446(c)(1)’s one-year rule and it untimely removed.

          Because BANA improperly removed this case, subject matter jurisdiction is

  lacking, and the Court must remand pursuant to 28 U.S.C. §1447(c). See Dennis,

  724 F.3d at 1252.

  III.    Remaining Arguments in Support of Remand

          Having determined that remand is necessary, the Court need not address

  Daligcon’s arguments regarding the unanimity rule and the voluntary-involuntary

  rule.

  IV.     Attorneys’ Fees and Costs

          In her Motion, Daligcon requests attorneys’ fees and costs pursuant to 28

  U.S.C § 1447(c). ECF No. 10 at 2. But she did not present any arguments or

  authority in her Memorandum of Support or Reply. For this reason alone, the

  request should be denied. Even considering the request, however, the Court

  declines to award fees and costs. When a federal court remands a case, it “may

  require payment of just costs and any actual expenses, including attorney fees,

  incurred as a result of the removal.” 28 U.S.C. § 1447(c). “Absent unusual


  13
    Less than one month prior to its removal of the Wallis state court case, BANA
  removed Abel; Green v. Bank of America, N.A., Civil No. 20-00177 LEK-KJM;
  and Inokuma v. Bank of America, N.A., Civil No. 20-00178 LEK-RT.
                                            19
Case 1:21-cv-00020-JAO-RT Document 22 Filed 04/09/21 Page 20 of 20              PageID #: 628




  circumstances, courts may award attorney’s fees under § 1447(c) only where the

  removing party lacked an objectively reasonable basis for seeking removal.

  Conversely, when an objectively reasonable basis exists, fees should be denied.”

  Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005) (citations omitted).

  Given the lack of precedential authority regarding the issues discussed in this

  Order, BANA had a basis — even if ultimately untenable — to remove.

                                      CONCLUSION

        For the reasons stated herein, the Court GRANTS Daligcon’s Motion for

  Order of Remand, ECF No. 10, and REMANDS this case to the Circuit Court of

  the Fifth Circuit, State of Hawai‘i. Daligcon’s request for attorneys’ fees and costs

  is DENIED.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, April 9, 2021.




  Civil No. 21-00020 JAO-RT, Daligcon v. Bank of America, N.A.; ORDER GRANTING PLAINTIFF’S
  MOTION FOR ORDER OF REMAND



                                             20
